DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/30/20 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "an occurrence of one or more cardiac events" in lines 6-7.  This is vague as it is unclear if this is the same limitation as “an occurrence of one or more cardiac events” in line 3 of claim 27. If this is the same limitation it is suggested to refer back to the previous set forth limitation. If this is a new limitation it is suggested to modify the limitation to make it unique.
Claims 28-46 are rejected for inheriting the same deficiencies as claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-37 and 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manera et al. (U.S. Pub. 2011/0270112 hereinafter “Manera”).
Regarding claim 27, Manera an ambulatory medical device configured to monitor at least one electrocardiogram (ECG) signal received from a patient for an occurrence of one or more cardiac events (e.g. ¶44);  and a remote computing device configured to receive a set of threshold values related to operation of the ambulatory medical device (e.g. ¶¶ 82-83, 85 and 123), the threshold values identifying one or more conditions indicative of an occurrence of one or more cardiac events, query a master lookup table to determine a lookup code associated with the received set of threshold values  (e.g. ¶43), establish a communication link with the ambulatory medical device  (e.g. ¶43), receive an activation notification indicating that the ambulatory medical device has been activated (e.g. ¶¶35, 43), encode a key (e.g. ¶¶33, 72), the encoded key comprising the lookup code (e.g. ¶¶33, 72), and transmit the encoded key to the ambulatory medical device (e.g. ¶¶33, 72).
Regarding claim 28, Manera further discloses wherein the set of threshold values is a first predetermined set of threshold values, and wherein the master lookup table comprises a first plurality of sets of threshold values, the first plurality of sets of threshold values comprising at least the first predetermined set of threshold values (e.g. ¶72).
Regarding claim 29, Manera further discloses wherein the ambulatory medical device is further configured to receive the encoded key from the remote computing device; decode the encoded key to generate a decoded key that identifies the set of threshold values; select, with reference to the decoded key (e.g. ¶¶33, 72), a corresponding set of threshold values from a local lookup table (e.g. ¶¶33, 72); and configure the ambulatory medical device to operate according to the corresponding set of threshold values selected from the local lookup table (e.g. ¶¶33, 72).
Regarding claim 30, Manera further discloses wherein the local lookup table comprises a second plurality of sets of threshold values, the second plurality of sets of threshold values comprising the first predetermined set of threshold values, wherein the corresponding set of threshold values is the first predetermined set of threshold values (e.g. ¶¶33, 72).
Regarding claim 31, Manera further discloses wherein operating according to the corresponding set of threshold values comprises monitoring the at least one ECG signal to determine whether one or more of the selected threshold values have been exceeded (e.g. ¶72).
Regarding claim 32, Manera further discloses wherein the ambulatory medical device comprises a memory device implemented by a computer readable medium configured to store the local lookup table (e.g. ¶44).
Regarding claim 33, Manera further discloses wherein selecting the corresponding set of threshold values comprises: determining a location in the local lookup table from the encoded key; and determining the set of threshold values stored in the local lookup table at the determined location (e.g. ¶72).
Regarding claim 34, Manera further discloses wherein the remote computing device is further configured to query the ambulatory medical device to determine what set of threshold values the ambulatory medical device is operating according to (e.g. ¶¶33, 72); and confirm that the set of threshold values the ambulatory medical device is operating according to matches the received set of threshold values (e.g. ¶¶33, 72).
Regarding claim 35, Manera further discloses wherein the remote computing device is further configured to store the master lookup table, wherein the master lookup table further comprises all possible combinations of sets of threshold values (e.g. ¶¶33, 72). and transmit a copy of the master lookup table to the ambulatory medical device as an updated lookup table (e.g. ¶¶33, 72).
Regarding claim 36, Manera further discloses wherein the ambulatory medical device is configured to receive the updated lookup table; and replace the local lookup table with the updated lookup table (e.g. ¶72).
Regarding claim 37, Manera further discloses wherein the one or more cardiac events comprise at least one of: tachycardia, bradycardia, atrial fibrillation, atrio-ventricular block, Lown-Ganong-Levine syndrome, atrial flutter, sino-atrial node dysfunction, cerebral ischemia, syncope, atrial pause, or heart palpitations (e.g. ¶72).
Regarding claim 44, Manera further discloses wherein the ambulatory medical device is configured to be worn by the patient for an extended period of time (e.g. ¶¶5-6).
Regarding claim 45, Manera further discloses wherein the extended period of time comprises at least one of: a week, 30 days, one month, two months, three months, six months, or a year (e.g. ¶¶5-6).
Regarding claim 46, Manera further discloses wherein the remote computing device is further configured to determine customizable settings for the ambulatory medical device, the customizable settings comprising at least a threshold value identifying an onset of a cardiac event; query a caregiver for values for the customizable settings; and receive the values for the customizable settings from the caregiver; wherein the received set of threshold values comprises the values for the customizable settings received from the caregiver (e.g. ¶¶63, 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manera as applied to claims 1-7, 9, 11, 24, 27-32 and 34 above, and further in view of Whiting et al. (U.S. Pub. 2013/0325078 hereinafter “Whiting”).
Regarding claims 38-43, Manera discloses the claimed invention except for the device including a therapeutic mode.  However, Whiting discloses an ambulatory monitoring and treatment device that utilizes ECG along with a therapeutic defibrillator as set forth in Paragraphs 8, 37-42, 51 and 53 to provide a means for sensing patient cardiac parameters and then applying stimulation within a single ambulatory device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Manera, with a single ambulatory device that both monitors and treats as taught by Whiting, since such a modification would provide the predictable results of a single device for sensing patient cardiac parameters and then applying stimulation within a single ambulatory device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792